Citation Nr: 1809377	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a liver disability to include hepatitis C.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to liver disability.

5.  Entitlement to service connection for pancreatitis, to include as secondary to liver disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

7.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

	
REPRESENTATION

Appellant represented by:	Angie Lowe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in March 2010, July 2011, and July 2012 by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

In August 2017 the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Although the issue of entitlement to service connection for a psychiatric disability was previously characterized only as entitlement to service connection for PTSD, given the Veteran's contentions and the evidence of record, the issue on appeal has been restated as entitlement to service connection for a psychiatric disability to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a back disability, a liver disability to include hepatitis C, diabetes mellitus, and pancreatitis are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1991 rating decision denied service connection for a back disability and a nervous condition; the Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the May 1991 decision.

2.  Evidence received since the May 1991 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.

3.  A February 1996 rating decision denied reopening of the Veteran's claim of entitlement service connection for a nervous condition; the Veteran did not file a timely notice of disagreement and no new and material evidence was received within one year of the February 1996 decision. 

4.  Evidence received since the February 1996 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a nervous condition.

5.  The evidence is in equipoise with respect to whether the Veteran has a current psychiatric disability, to include a psychotic disorder/schizophrenia and depression, which began during service and has continued ever since.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision denying service connection for a back disability and a nervous condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

2.  Some of the evidence received since the May 1991 denial is new and material, and the claim for service connection for a back disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The February 1996 rating decision denying reopening of service connection for a nervous condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

4.  Some of the evidence received since the February 1996 denial is new and material, and the claim for service connection for a psychiatric disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

5.  Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disability, to include a psychotic disorder/schizophrenia and depression, is established.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

Claims to Reopen

The Veteran contends that he is entitled to service connection for a back disability and a psychiatric disability.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claims. 

The Board notes that in a May 1991 rating decision the RO denied service connection for a back disability on the basis that the evidence failed to show any current back disability related to service (the in-service back complaints were determined to be acute and transitory, without residuals).  The claim for service connection for a nervous condition was denied on the basis that no nervous condition was found.  The Veteran did not file a timely appeal with respect to this rating action, nor was new and material evidence received within one year of the May 1991 rating action.  Therefore, the May 1991 rating action is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

In a February 1996 rating decision the RO denied reopening the claim for service connection for a nervous condition because new and material evidence had not been received.  The Veteran did not file a timely appeal with respect to this rating action, nor was new and material evidence received within one year of the February 1996 rating action.  Therefore, the February 1996 rating action is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

The evidence received since the May 1991 rating decision denying service connection for a back disability and the February 1996 rating decision denying reopening of the claim for service connection for a nervous condition includes evidence that is new and material to the claims.  See 38 C.F.R. § 3.156 (2017).  In this regard, an October 2011 letter from the Veteran's private physician which states that the Veteran's current low back pain and discomfort are a result of his in-service injuries was added to the record.  Additionally, the evidence added to the record includes February 2010 VA treatment records which show diagnoses of depression and a psychotic disorder.  This new evidence addresses the deficiencies found at the time of the last prior denials.  

The credibility of this evidence is presumed for purposes of reopening a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the claims are reopened and will be considered on the merits.

Service Connection 

The Veteran claims that he is entitled to service connection for a psychiatric disability.  He testified that he first experienced anxiety in service and his psychiatric symptoms continued ever since.

The service treatment records reflect complaints of anxiety, but no diagnosis of any psychiatric disability.  

A March 1991 VA examination report reflects a diagnosis of schizophrenia.  The Veteran reported depression.  The examiner opined that the Veteran experienced his first decompensation during active service.  

A November 1995 VA examination report reflects a diagnosis of schizophrenia.  It was noted that the Veteran reported depression that can last for weeks.  

VA treatment records reflect various psychiatric diagnoses including depression and psychotic disorder.

After review of the evidence, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran has a diagnosis of a psychotic disorder/schizophrenia and depression which began during service and continued ever since.  The only medical opinions of record reflects that the Veteran's schizophrenia began during service.  As such, the Board finds that the Veteran should be afforded the benefit of the doubt with regard to whether he has a diagnosis of schizophrenia/psychotic disorder and depression that is etiologically related to service. 

While the Veteran has a diagnosis of PTSD, there is no medical opinion regarding whether his PTSD is related to service and no reported stressors have been verified.  However, the Board will not remand the issue of entitlement to service connection for PTSD and PTSD is not being granted herein.  The Board finds that this is not prejudicial to the Veteran because, pursuant to this decision, service connected for a psychiatric disorder that includes a psychotic disorder/schizophrenia and depression, and all his psychiatric symptoms will be rated pursuant to the General The General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 (2017).  Importantly, the record does not reflect that any psychiatric symptoms have been, or are capable of being, differentiated from the service-connected psychotic disorder/schizophrenia and depression.  See Mittleider v. West, 11 Vet. App.181, 182 (1998).  Therefore, a hypothetical grant of service connection for PTSD would not result in additional compensation for the Veteran because it would not result in a separate or disability rating for PTSD symptoms and impairment, nor would it result in a higher rating for the service-connected psychiatric disability because all the Veteran's psychiatric symptoms and social and occupational impairments will be considered when initially rating the service-connected psychiatric disability.  See 38 C.F.R. § 4.14 (2017).  Accordingly, this decision constitutes a full grant of the benefit sought on appeal with respect to the claim for service connection for a psychiatric disorder.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; the claim is granted to this extent.  

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened; the claim is granted to this extent.  

Entitlement to a psychiatric disability, to include a psychotic disorder/schizophrenia and depression, is granted.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The October 2011 letter from the Veteran's private orthopedist sates that his current low back pain and discomfort are a result of his in-service back injuries.  Unfortunately, the private opinion does not contain an actual diagnosis of any back disability, nor does it contain a complete rationale for the opinion.  Additionally, the Veteran underwent a VA examination for his back disability (and was diagnosed with degenerative disc disease of the lumbar spine) in April 2014.  While the VA examiner opined that the current back disability is not related to the back injuries in service, the examiner did not address the Veteran's statements of ongoing back pain since service or the private opinion in favor of the claim.  Further, the VA examiner supported the opinion by stating that although the Veteran was seen several times in service between 1975 and October 1985 for back pain, the service treatment records are silent through separation in April 1984.  Importantly, the Veteran was discharged from service in April 1986.  Under the circumstances, a remand in order to obtain an addendum opinion.

The Veteran testified that he was hospitalized for psychiatric issues about two years after service at the VA Hospital in St. Albans, New York.  At that time, he claims he was treated for his back and hepatitis C.  He testified that he was informed that he had had a previous diagnosis of hepatitis C.  A review of the record reflects that a July 1993 letter from the VA Medical Center (VAMC) in Brooklyn, New York states that the Veteran was admitted to the VAMC in Brooklyn for alcohol dependence in June 1993, and that on July 28, 1993 he was transferred to St. Alban's Domiciliary for long term treatment.  Unfortunately the only VA treatment records in the claims file from St. Albans are dated from 1999 to 2004.  A September 2009 letter from the New York Harbor Healthcare System reflects that there are no archived records in the system for the Veteran.  An October 2009 letter from VA to the Veteran informed him that a search for his records from the VAMC in Brooklyn yielded a negative result.  A February 2010 letter the Veteran indicated that a follow-up request was made for the VAMC St. Albans records.  No further efforts were undertaken to locate these records.  As these records are federal records, a remand is required.  38 U.S.C. § 5103A (a)(1) (2012); 38 C.F.R. § 3.159 (c)(2) (2017).

The issues of entitlement to service connection for diabetes mellitus and pancreatitis (both of which the Veteran has claimed are secondary to his liver disability being remanded herein) are inextricably intertwined with the claim for service connection for a liver disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, they must be deferred pending development and readjudication of the claim for service connection for a liver disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate development effort to obtain the Veteran's VA treatment records from St. Albans Domiciliary in New York dating from July 28, 1993 to the present.

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  All records and responses received should be associated with the claims file, including any negative responses.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Return the claims file to the April 2014 VA spine examiner, if available, in order to obtain an addendum opinion report. 

The examiner must take into account the Veteran's testimony that he has had ongoing back problems since service, the October 2011 private medical opinion in favor of the claim, and any other records obtained on remand, and provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's degenerative disc disease of the lumbar spine is related to the Veteran's active duty service, including the back injuries incurred therein. 

A complete rationale for all opinions must be provided. 

If the April 2014 VA spine examiner is unavailable, another qualified examiner must provide the requested opinion.  If the new examiner finds that an examination is required in order to provide the requested opinion, then one should be scheduled.

3.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


